VANDE WALLE, Chief Justice,
dissenting.
[¶ 52] I respectfully dissent. I join in Justice Sandstrom’s dissent on the issue of good faith. But, because I believe the trial court erred in deciding whether the Swanson children provided a “valuable consideration” for the property, I would reverse and remand for further consideration of that issue.
[¶ 53] On the issue of the good faith of the children, the trial court stated:
Glenn’s summer of 2001 comment to Robert that he owned the Property, for purposes of this discussion, must be deemed to be sufficient to have put the Plaintiffs on notice of Glenn’s purported claim of ownership. It is not known what inquiry, if any, the Plaintiffs made with regard to Glenn’s claim. However, *630we can conclude that reasonable inquiry properly pursued would have disclosed the following:
1. Glenn could not produce the original of the June 10,1963 Joint Tenancy Warranty Deed nor a copy thereof. Glenn acknowledged that he did not find this Deed until a few months before recording same in 2005. This fact is bolstered by Glenn’s testimony that he had asked Lorraine if she had the Deed at some point in time after William’s death.
2. Record title to the Property was in the name of Lorraine as Trustee of her Revocable Trust.
3. Lorraine was receiving the income from the Property and, prior to his death, it appeared that William was the recipient of all of the income attributable to the Property.
4. For at least thirty-five years William and/or Lorraine had been paying the real estate taxes on the Property. The only exceptions to that practice would have been the payment of one and one half years of taxes by Glenn which the family presumed to be in lieu of rental payments due from Glenn’s son Marc. (Exhibit 2)
5. The only members of the Swanson family to sign oil and gas leases were Anna and William.
6. Throughout the course of events in this matter Glenn acted as William’s attorney.
7. In his capacity as William’s representative, Glenn managed the property and made arrangements with tenants — including his son Marc.
8. William was listed as the owner of the Property on all government program matters. Glenn signed government program documents as power of attorney for William and never signed in his own individual capacity. (Exhibits 12 and 15-18)
9. After William’s death Lorraine was listed as the owner of the Property on government program documents. (Exhibits 19 and 20)
10. Glenn assured William that William was receiving all of the income from the Property and that William was to receive all payments under the farm program. (Exhibit 13)
11. Glenn’s reputation within the family was that “he was shafting a lot of people” as testified to by Lorraine. Given knowledge of the above facts by
the Plaintiffs at the time they received their Deed, it can be concluded that they were acting properly when they proceeded to record their Deed. This court believes that a reasonable person aware of the foregoing litany could have a rational belief that Glenn’s comment to Robert asserting ownership was either simply erroneous or a deceptive bluff. In either event, this court finds and concludes that the Plaintiffs were acting in good faith when they became the record title owners of the Property. There was just no evidence or circumstances which would lead anyone to think that Glenn really did have an ownership interest in the Property and he would not have been able to come up with a deed anyway.
(Emphasis supplied).
[¶ 54] In Burlington Northern, Inc. v. Hall, 322 N.W.2d 233, 238 (N.D.1982), we stated that one who has knowledge of the facts sufficient to put a prudent person upon inquiry with regard to the existence of an unrecorded deed but fails to make that inquiry cannot claim to be a bona fide purchaser under the recording act. However, we also noted in that case that not only were the facts sufficient to put a prudent person upon inquiry:
*631Such an inquiry would have necessarily revealed the terms of the contract for deed. Based on these factors, we agree with the trial court that on 1 December 1948 Hall was chargeable with constructive notice of the terms of the 1944 contract for deed between Mossers and Northwestern and that Hall purchased the land in question with notice that Northwestern had reserved the mineral interests.
Id. at 238 (emphasis supplied).
[¶ 55] Here, it is apparent to me that the trial court found that had the children made inquiry they would not have anything, other than Glenn’s oral claims, which would have revealed the terms of the deed and I agree with Justice Sand-strom on that issue.
[¶ 56] However, a majority of this Court has held that to attain the protection under N.D.C.C. § 47-19-41 “as a good faith purchaser for value, the purchase must be for a valuable and not a nominal consideration.” Anderson v. Anderson, 435 N.W.2d 687, 689 (N.D.1989). Further, “the party claiming to be a good faith purchaser has the burden of proof to establish valuable consideration from evidence other than the deed.” Id. Thus, for the Swanson children’s deed, executed June 18, 2003, and recorded July 21, 2003, to have priority over Glenn Swanson’s deed, executed June 10, 1963, and recorded on November 2, 2005, the Swanson children must prove they purchased the property in good faith and for a valuable consideration.
[¶ 57] In Anderson, 435 N.W.2d at 688-90, the majority analyzed the element of valuable consideration under N.D.C.C. § 47-19-41. The Court concluded as a matter of law that the consideration recited in a 1951 quit-claim deed did not constitute a valuable consideration, but was merely a nominal consideration. Anderson, at 690. The defendants failed to present evidence of any actual consideration. Id. Because the defendants had not provided valuable consideration, they were held not to be good faith purchasers for a valuable consideration under N.D.C.C. § 47-19-41, and could not claim priority over the plaintiffs by virtue of the 1951 deed. Anderson, at 690. In its analysis of what constitutes a valuable consideration, this Court explained that the consideration need not be an equivalent value to be valuable, but “it must be substantial and not merely nominal.” Id. (emphasis added).
[¶ 58] Under Anderson, therefore, to establish payment of a valuable consideration, the purchaser must show that in purchasing the property, the consideration given was “substantial.” One treatise has observed that while such a definition may be easy to articulate, there can be exceptional difficulty in its application, because it does not provide a “‘safe harbor’ by which value may be conveniently and objectively measured,” but rather a “relative, and somewhat objective, test.” 14 Powell on Real Property § 82.02[2][a] (2005). Without specific quantification, the test attempts to balance “the value given by the purchaser against the fair market value of the land.” Id.
Nevertheless, there are a few definitive positions that may be observed. On the one hand, the purchaser need not pay the fair market value of the property involved. On the other hand, the purchaser clearly may not pay a truly nominal sum such as one dollar or ten dollars. Similarly, the payment of consideration in the nature of love and affection will not suffice. While such forms of consideration may be adequate to support a contract, they are not adequate to constitute value under the recording acts. One key purpose of *632the recording act is to protect purchasers who, in fact, make economic investments of some substance. Under that rationale, a bare promise to pay the purchase price or to give future support to the grantor is inadequate. Logically, the requirement of value also excludes persons who are donees, heirs, or devi-sees from protection under the recording act. For similar reasons a decedent’s personal representative does not have a status any better of that of the decedent.
Id. (emphasis added and footnotes omitted). Another treatise has described the test this way:
One is not a purchaser for a valuable consideration, unless he has parted with money or money’s worth in consideration of the conveyance, that is, he must, as a consideration for the conveyance, have done some act by reason of which, if the conveyance were set aside, he would be in a worse pecuniary position than before. For this reason, an agreement by the grantee to support the grantor is not a valuable consideration, if it is in effect merely a condition on which he can retain the title, or merely a promise to pay, which would become ineffective in case of lack of title on the part of the vendor. Likewise, an earlier deed which is given for a valuable consideration and which is recorded after a later deed reciting consideration of love and affection has priority over the later deed. But the assumption by the purchaser, as a part of the price, of a debt due by his vendor to a third person, whereby he becomes absolutely obligated to the latter, constitutes a valuable consideration.
5 Tiffany on Real Property § 1300 (1939 6 Supp.2009) (emphasis added and footnotes omitted).
[¶ 59] Other courts have held that a grantee’s mere promise of future support to the grantor, while a good consideration in the ordinary sense, does not constitute a valuable consideration for purposes of recording statutes. See, e.g., Alexander v. O’Neil, 77 Ariz. 91, 267 P.2d 730, 734-35 (1954) (grantee who supported grantor during last years of her life and paid grantor $125 a month from income accruing from grantee’s management of conveyed property did not constitute a valuable consideration under recording act). See Sparkman v. Triplett, 292 Ky. 569,167 S.W.2d 323, 326-27 (1942) (grantee was not bona fide purchaser where sole consideration for land transfer was her undertaking to support grantor during his life); Falk v. Fulton, 124 Kan. 745, 262 P. 1025, 1027 (1928) (grantee agreeing to support and maintain grantor during life and furnish respectable burial held not a valuable consideration when against the interest of other or third parties); see also Alexander v. Andrews, 135 W.Va. 403, 64 S.E.2d 487, 493-95 (1951) (grantee’s payment of $1,000 and understanding to care for grantor and provide for his burial held sufficient to give grantee benefit of recording statute “had it been paid in full at the time” the grantee first received notice of the former deed; however, since transaction was not complete, $1,000 payment was not adequate consideration for one-half interest valued at $3,850 in property). Compare In re Estate of Jorstad, 447 N.W.2d 283, 285-86 (N.D.1989) (son’s promise to stay and farm parents’ farm was “sufficient consideration” under N.D.C.C. § 9-05-01, supporting an option contract to purchase farm), with Anderson, 435 N.W.2d at 689 (discussing what constitutes a “valuable consideration” under N.D.C.C. § 47-19-41).
[¶ 60] In Melendrez v. D & I Investments, Inc., 127 Cal.App.4th 1238, 26 Cal.Rptr.3d 413, 424-25 (2005), the court acknowledged that a “purchaser for value” *633does not require the consideration be the property’s fair market value or anything approaching it, but rather the purchaser “need only part with something of value in exchange for the property.” Id. (citing Horton v. Kyburz, 53 Cal.2d 59, 346 P.2d 399 (1959)) (rejecting that bona fide purchaser for value must give “adequate consideration” sufficient to obtain specific performance of a contract). “The objective of the [recording statute protecting bona fide purchasers and encumbrancers] is to protect persons who have invested substantial sums of money or property, or who have performed valuable services, in reliance on an honest belief that they are acquiring a good title or lien.” Melendrez, at 425 (quotation omitted). Cf. First American Title Ins. Co. v. Action Acquisitions, LLC, 218 Ariz. 394, 187 P.3d 1107, 1111-12 (2008) (“ ‘[Vjaluable consideration’ or ‘present equivalent’ exists if the purchaser surrenders a right or detrimentally changes a legal position ‘so that if the claim of title fails the purchaser is left in a worse position than he was before.’ ”).
[¶ 61] Here, Glenn Swanson testified at trial that the 160 acres of property at issue was worth about $500 per acre, but that the other land Lorraine Swanson had included in the trustee’s deed to her children was “very good land compared to this [property].” As previously discussed, Lorraine Swanson as trustee of her trust conveyed the property at issue in this case, with several other parcels of land constituting approximately an additional four and one-half quarter sections of property. James Swanson testified that Lorraine Swanson continues to receive the income from the property and pays the taxes and that there was an unwritten understanding between her and the Swanson children regarding the children’s care for her pertaining to all of the property. When Lorraine Swanson was asked what the Swanson children paid for all of the land in that conveyance, Lorraine Swanson testified, “Ten dollar bill” and that her children would take care of her. She also testified:
Q Okay. Ms. Swanson, you believe that as a result of you giving your children this particular quarter of land that’s at — the southwest quarter of Section 33, do you think because of that your children are legally obligated to take good care of you?
A No, I think they love me and we— I love them and they’d take care of me regardless, but it was just an unspoken part of the deal.
[¶ 62] James Swanson, one of the Swanson children, also testified at trial regarding the consideration provided for the property conveyed by Lorraine Swanson as trustee:
Q What consideration, if anything, did you and/or your siblings provide to your mother in exchange for receiving ownership of these properties?
A Well it was Ten Dollars, which was kind of a joke but she insisted, and then other consideration in the fact that, you know, she was — she wanted the land to stay in the family. She — we went ahead and bought the land to keep it in the family, and then we were going to provide for her just different needs that she should require.
Q Do you continue to — do you and your siblings continue to do that today? A Absolutely.
Q Is that part of your agreement with your mother that—
A Very much so, yeah.
Q It was an agreement.
A Yeah.
Q Now I’m understanding the agreement that you would — you and your siblings would see to her uncovered needs, I guess would be—
*634A Yeah.
Q Uncovered economic needs.
A Absolutely.
Q But in addition to economic needs are you providing other things to her for this land?
A Yeah. Well we’re — I mean, a lot of time and, you know, there’s consideration in the fact that we’re, you know, we buy her things, we do all sorts of things for the land.
Q Okay. How far—
A Just taking care of her needs. I mean she’s more at ease with her lifestyle and her income now because we are there to help her out.
[[Image here]]
Q How frequent do your siblings come up to your mother’s to do things for her?
A My brother, Bob, probably is there twice a month. My sister and brother-in-law probably once a month, and my brother, Mike, at least once a month.
Q And you live only a few miles away?
A Right.
Q And do you and your wife provide services for her?
A Absolutely.
Q Now the question I know is going to be asked because it was asked of your mother, would you be obligated to pay the financial things that you provided to her aside from the agreement that you had with this land?
A Yes, sir.
Q You would still. But that would be morally obligated. How about legally obligated?
A Well no, I suppose not.
Q But you are legally obligated because you entered into an agreement with her?
A Oh, yeah. Yeah. Yeah, basic — I mean we — I mean that’s why she gave us the land.
Q Because you kids promised—
A We would take care of her and, you know, in her old age—
Q Okay.
A —and all of the needs she—
Q But you also just take care of her ... That’s probably a moral thing as to children helping mom and dad.
A Oh. Well—
Q But economically that’s because of the agreement?
A Yes, Sir.
Both Lorraine Swanson and James Swanson testified that ten dollars was paid as consideration for the conveyance of the trust property, which included the property at issue in this case, and that Swanson’s children provided Lorraine Swanson financial support and various services, including multiple monthly visits, rides to medical appointments, and payment of some expenses. However, it is unclear on this record what the value of the support and services was, nor did the district court make a finding as to the financial value, if any, of this agreement.
[¶ 63] In its memorandum opinion, the district court found the Swanson children provided valuable consideration in payment for the conveyance from Lorraine Swanson’s trust “eonsist[ing] of ten dollars in cash and the promise or commitment that they would take care of her in the future.” The court found the testimony of Lorraine Swanson and James Swanson confirmed the Swanson children had performed services for Lorraine Swanson and that they have assisted her “with business affairs and transportation.” The court stated the issue as whether the Swanson children’s promise or commitment is of substantial value. The court then stated,
*635“Perhaps the best way to make this determination is to look at it from the perspective of Lorraine. Did Lorraine receive something of substantial value?”
[¶ 64] The district court found that Lorraine Swanson was “very pleased” with her arrangement in that her children would take care of her, that she needed a lot of care, and that she has received the ability to call on any of her children for assistance without feeling guilty or intruding on her children’s lives. The court concluded that Lorraine Swanson had a deal with her children and that she had “peace of mind” and “believe[d] that she ha[d] entered into an arrangement which is of substantial value to her.” (Emphasis added.) The court concluded this “business arrangement” resulted in a daily benefit “worth far more to [Lorraine Swanson] than land hundreds of miles away from home,” and therefore constituted a “valuable consideration.”
[¶ 65] Here, it is apparently undisputed that Lorraine Swanson as trustee did not pay valuable consideration to William Swanson’s estate for the property at issue. Lorraine Swanson testified that when she conveyed the property to her trust as William Swanson’s personal representative, her trust did not pay anything to the estate. She stated, “If you inherit something from your husband you don’t have to pay for it.” However, in light of Lorraine Swanson’s signature on the 1963 warranty deed that conveyed the property to William Swanson and Glenn Swanson as joint tenants, upon William’s death she would have had no interest in the property to convey to herself as trustee. See Neuberger v. Dally, 210 N.W.2d 269, 272 (N.D.1973) (upon death of joint tenant, real property title held in joint tenancy vests in surviving joint tenant and does not become part of the decedent’s estate) (citing In re Kaspari’s Estate, 71 N.W.2d 558 (N.D.1955)). Under the facts as found by the district court, Lorraine Swanson succeeded to no interest in the property at issue in this case.
[¶ 66] Further, Lorraine Swanson testified that when her trust transferred the property to the Swanson children as part of a larger transfer of property, the Swanson children paid ten dollars and have provided her support as a result of the transfer. Although the district court found that the conveyance of the property from Lorraine Swanson’s trust to the Swanson children was supported by a valuable consideration, the court erred in determining whether the consideration had a value that was substantial “to her.” In determining whether the consideration the Swanson children provided was substantial, and thus valuable under N.D.C.C. § 47-19^41, the analysis must balance the value given by the purchaser against the fair market value of the property and determine whether the purchaser has parted with something of value.
[¶ 67] While I do not provide any specific percentage for defining what amount would be substantial, the purchaser must part with something of value in exchange for the property. See Melendrez, 26 Cal.Rptr.3d at 424-25. Further, while the amount of consideration may reflect on the purchaser’s good faith, this does not preclude consideration from being valuable. Id. at 425. To be substantial, the purchaser must have made some payment, surrendered some right, or done some act, such that if the purchaser’s claim of title fails, the purchaser is left in a worse position than before the transaction. See also First American, 187 P.3d at 1111; but see Morris v. Wicks, 81 Kan. 790, 106 P. 1048, 1048 (1910) (“Under some circumstances the amount paid may be so insignificant in comparison with the value of the property *636as fairly to be deemed unsubstantial on that account.”)
[¶ 68] Because the district court erred as a matter of law in its analysis of whether Lorraine Swanson’s children provided a valuable consideration under N.D.C.C. § 47-19-41, I would reverse and remand to the district court for reconsideration of whether the Swanson children paid a valuable consideration for the property at issue in this case.
[¶ 69] GERALD W. VANDE WALLE, C.J.